F. #2018R01745

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                           PROPOSED ORDER
       - against -                                 CR 19-MJ-147 (SMG)
LAMONT BROWN,
ADAM MICEK,
KEVIN NELSON, and
ANDRE WILBURN,

              Defendants.
--------------------------X


              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Special Assistant United States Attorney Virginia

Nguyen, for an order unsealing the complaint and arrest warrants against defendants Lamont

Brown, Adam Micek and Kevin Nelson the above-captioned matter.

              WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated: Brooklyn, New York
       _________________, 2019




                                          HONORABLE STEVEN L. TISCIONE
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
